Citation Nr: 0019898	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-29 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
temporomandibular joint dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1992.  

This appeal arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for a left 
shoulder injury, a low back injury, a left elbow injury, a 
skin condition, a heart murmur and assigned a noncompensable 
rating for temporomandibular joint dysfunction.  

The Board of Veterans' Appeals (Board), in August 1996, 
denied service connection for a left shoulder disability, a 
left elbow disability and a skin disability, and remanded the 
issues of service connection for a low back disability and a 
cardiovascular disorder and a compensable rating for 
temporomandibular joint dysfunction to the RO for further 
development.  

The RO granted service connection for lumbosacral strain and 
assigned a 10 percent rating for that disability in a 
September 1998 rating action.  The RO granted an increased 
rating to 10 percent for temporomandibular joint dysfunction 
in the same rating action.  The 10 percent rating for 
lumbosacral strain and the 10 percent rating for 
temporomandibular joint dysfunction were both effective from 
January 1, 1993.

In November 1998 the RO notified the veteran of the award of 
the 10 percent ratings for both his back and his jaw with 
payment retroactive to 1993.  He was also notified that his 
claim for service connection for cardiovascular disorder 
remained denied.

The veteran's representative in a statement dated in April 
1999 argued that a higher evaluation than 10 percent should 
be assigned for lumbosacral strain.  However, in a statement 
dated in May 1999, the veteran's representative made the 
following statement:  "As the AOJ has established service 
connection for the lumbosacral strain and the appellant has 
not filed a notice of disagreement with the evaluation 
assigned (10%), we believe this issue is not before the 
Board."  (Emphasis in original.)  The Board concludes that 
if the April 1999 statement constitutes a notice of 
disagreement as to the 10 percent rating assigned for the 
lumbosacral strain, the May 1999 statement constitutes a 
withdrawal of such notice of disagreement per 38 C.F.R. 
§ 20.204.  The veteran has not personally communicated with 
VA since the RO's letters to him in November 1998.

In June 1999 the Board denied service connection for a 
cardiovascular disability and remanded the issue of 
entitlement to a rating in excess of 10 percent for 
temporomandibular joint (TMJ) dysfunction.  The claim was 
remanded in order to obtain a VA examination and missing 
private dental records.  Those records were received by the 
RO in November 1999 and the veteran's claim has been returned 
to the Board for appellate consideration.  


REMAND

The RO rating decision of September 1998 increased the rating 
for the veteran's temporomandibular joint dysfunction to 10 
percent based upon the results of a VA dental examination 
performed in April 1997.  This rating reflects that a future 
examination was to be scheduled for October 1999.  The record 
contains a "Request for Physical Examination," VA Form 21-
2507a, with a control date of November 1, 1999.  If an 
examination was performed, the report of such examination has 
not been associated with the claims folder.  The most recent 
examination of record is the examination dated in April 1997.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that a VA 
examination for a mandible condition was inadequate in that 
the VA examiner did not take into account the records of 
prior medical treatment, including a history of pain and loss 
of masticatory function, and did not discuss whether that 
pain had resulted in ratable functional loss.  The Court held 
that the veteran must be accorded a thorough and 
contemporaneous examination specifically taking into 
consideration and describing the effect, if any, of pain on 
functional and masticatory loss.  The April 1997 examiner 
noted complaints of headaches and found tenderness and 
crepitus on examination.  However, the examiner did not 
discuss the impact of the headaches or indicate the effect, 
if any, of the tenderness on functional and masticatory loss.  
Additionally, since the November 1996 report of examination 
by Dr. Westwood was not added to the file until November 
1999, the examiner did not have the opportunity to take this 
report into account for a fully informed evaluation.

In view of the above, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
temporomandibular joint syndrome.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  

2.  If an examination has not already 
been completed in the recent past (see 
request for examination dated in November 
1999), the RO should arrange for an 
examination by an oral surgeon or other 
specialist to determine the nature and 
severity of the veteran's postoperative 
residuals of temporomandibular joint 
dysfunction.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
testing, including X-rays, deemed 
necessary should be performed.  The 
examination report should include 
specific range of motion findings, to 
include that motion the veteran can 
achieve without pain.  The examiner 
should also provide a description of all 
manifestations of the temporomandibular 
joint dysfunction, to include any 
headaches attributable to the 
temporomandibular joint disorder.  The 
examiner should discuss the effect, if 
any, of pain on functional and 
masticatory loss.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the service-
connected temporomandibular joint 
disorder with application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, as 
applicable.  All pertinent evidence 
should be considered and discussed.  

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examinations may result in the 
denial of the higher rating claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


